Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2, 4-9, and 11-21 were presented for examination.  Applicant filed an amendment on June 17, 2021.  No claims were added.  Claims 1, 3, and 10 were canceled.  Claims 2, 5-6, 9, 12-13, 15-16, and 18-19 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 2, 4-9, and 11-21.  Therefore, the rejection of claims 2, 4-9, and 11-21 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 103 rejection was improper because there was no reason to add the Takeda reference to the combination of Opperman and Rosenthal.  Examiner disagrees.  Examiner has explained that a motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the Takeda reference does not teach or suggest actuators that perform the functions described in the independent claims.  Examiner disagrees.  The Takeda reference clearly teaches a plurality of actuators configured to receive input data from a user.  Applicant’s argument is flawed because it erroneously isolates the Takeda reference from the other references used in the obviousness rejection.  The Takeda reference, in combination with the teachings of Opperman and Rosenthal, makes obvious actuators that perform the functions described in the independent claims, as explained below.  Therefore, Examiner finds Applicant’s argument non-persuasive.     
Applicant argued that Examiner’s 103 rejection was improper because Rosenthal’s alleged effort to address problems related to the display of market information is unrelated to adding discrete input actuators to perform different functions.  Therefore, the efforts of Rosenthal do not provide a reason to add the teachings of Takeda.  Examiner disagrees. Applicant is attempting to apply a nonexistent standard to the 103 analysis.  If Applicant’s assertion were accurate, Examiner would 
Applicant argued that Examiner’s 101 rejection was improper because Examiner did not meaningfully discuss whether the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  Examiner disagrees.  Examiner is not required to meet Applicant’s standard of a meaningful discussion to establish that the claimed invention does not meet the standard for patent eligibility.  Examiner must only meet the standards of patent eligibility as detailed in the Manual of Patent Examining Procedure (MPEP) and explained below.  Examiner has met this standard by clearly explaining that the additional claims only serve to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, the limitations do not apply or use the judicial exception in a meaningful way.  For these reasons, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that independent claims 2, 9, and 16 each integrate the abstract idea into a practical application because the claims apply, rely on, and use the alleged judicial exception in a manner that 1) imposes a meaningful limit on the alleged judicial exception and 2) are not a drafting effort designed to monopolize the alleged judicial exception.  According to Applicant, the meaningful limits include the limitations from claim 2 related to the plurality of discrete input actuators that cooperate with the computing device to provide specific functionality.  Examiner disagrees.  The limitations that Applicant offers as proof of a meaningful limitation of the judicial exception do no more than show a general linkage of the judicial exception to a computer environment.  For instance, the discrete input actuators act as a tool to allow a user to input instructions to be implemented in a computer environment.  The functionality of allowing input to be received by the system generally links the judicial exception to a computer environment and nothing more.  Therefore, the limitations do not impose a meaningful limit on the judicial exception and have the 
Applicant argued that the unique mapping between discrete input actuators and functions amounts to significantly more than the alleged judicial exception.  Examiner disagrees.  The mapping between the actuators and functions amount to a general linkage of the judicial exception to a computer environment, and limitations which generally link the judicial exception to a computer environment are not considered significant.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the claims at issue are analogous to the graphical user interface features found to be patent-eligible in Core Wireless and DDR Holdings.  Furthermore, Applicant argued that the claimed invention included interface improvements rooted in computer technology.  Examiner disagrees.  The input actuators of Applicant’s claimed invention are not a graphical user interface.  Therefore, Applicant’s argument is based upon a false equivalence.  For this reason, Applicant’s claimed invention is distinguishable from Core Wireless and DDR Holdings.  Examiner finds Applicant’s argument non-persuasive.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-9, and 11-21 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 2 and 4-8 describe an apparatus, claims 9 and 11-15 describe a method, and claims 16-21 describe a non-transitory computer readable medium (i.e. a manufacture).    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Claims 2, 9, and 16 recite(s) selecting a bid-offer pair; selecting a quantity; initiating a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity; and initiating an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as certain methods of organizing human activity because the subject matter is an example of a commercial interaction.  

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements mentioned above only serve to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	
	Dependent Claims
Dependent claims 4-8, 11-15, and 17-21 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 4-8, 11-15, and 17-21 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    



5. (Currently Amended) The apparatus of claim 2, wherein the plurality of discrete input actuators includes a sixth input actuator which, upon actuation, instructs the trading apparatus to initiate a buy procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. (Currently Amended) The apparatus of claim 2, wherein the plurality of discrete input actuators includes a sixth input actuator which, upon actuation, instructs the trading apparatus to initiate a sell procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

7. (Previously Presented) The apparatus of claim 2, wherein market data is received in near real time from a market data center and the market data is to populate in near real time the market data section.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

8. (Previously Presented) The apparatus of claim 2, wherein the computing device is further configured to communicate with the trading apparatus which comprises a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (The additional 

11. (Previously Presented) The method of claim 9, further comprising mapping a combination of the input interface actuations to a particular trading command.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

12. (Currently Amended) The method of claim 9, further comprising, based on actuation of a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a buy procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. (Currently Amended) The method of claim 9, further comprising, based on actuation of a sixth input actuator of the plurality of discrete input actuators, the trading apparatus to initiate a sell procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

14. (Previously Presented) The method of claim 9, wherein market data is received in near real time from a market data center and the market data is to populate in near real time the market data section.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

15. (Currently Amended) The method of claim 9, wherein the trading apparatus comprises a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (The 

17. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device, direct the at least one computing device to allow the trading apparatus to be further configured to map a combination of the input interface actuations to a particular trading command.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device and based on user input data from a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a buy procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device and based on user input data from a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a sell procedure at an inside market price.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



21. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by at least one computing device, direct the at least one computing device to communicate with the trading apparatus configured as a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Buck (7,587,357) discloses a system for repositioning market information on trading screens.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-9, and 11-21 were rejected under 35 U.S.C. 103(a) as being unpatentable over Opperman (US 2005/0144113 A1) in view of Rosenthal (US 2011/0238555 A1).   
Claim 2:	In regard to the following limitation, Opperman discloses:
2. (New) An apparatus comprising: a computing device to, based on input data from the plurality of discrete input actuators, send and receive signals to a trading apparatus, the trading apparatus comprising a display screen, the trading apparatus being configured to render a graphical user interface and a graphical selection box on the display screen, the graphical user interface comprising a market data section, a first input section, and a second input section, such that the market data section borders the first input section and the first input section borders the second input section, (Opperman:  pgh 25-26; 47-50)
Opperman does not specifically disclose the remaining limitations.  However, Rosenthal teaches:
wherein the first input section comprises a first graphical box having a rectangle shape where first data is displayed to span across a first top inside portion area of the first graphical box in a horizontal manner, and wherein a graphical selection box of the first input section is capable of being moved 
wherein the first input section and the second input section are displayed below the market data section, and wherein movement of the graphical selection box of the first input section is independent of movement of the graphical selection box of the second input section; (Rosenthal:  Fig. 2)
wherein the first input actuator, upon actuation, generates actuation signals representing an up-down and left-right directions in response to movement in an up-down and left-right direction, which upon detection 207-6262-C1; 68157-045 PUS1 of movement in a given up-down or left-right direction, instructs the trading apparatus to move the graphical selection box in the given direction in the first input section or the second input section; wherein the a second input actuator, upon actuation, instructs the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section; wherein the a third input actuator, upon actuation, instructs the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section; wherein the a fourth input actuator, upon actuation, instructs the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity; and wherein the a fifth input actuator, upon actuation, instructs the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity; (Rosenthal:  Fig. 2)

an input device having a plurality of discrete input actuators for receiving user input, the plurality of discrete input actuators including a first input actuator, a second input actuator, a third input actuator, a fourth input actuator, and a fifth input actuator, (Takeda:  Fig. 4-5)
a second single input actuator of the input interface, which upon actuation, instructs the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section; a third single input actuator of the input interface, which upon actuation, instructs the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section; a fourth single input actuator of the input interface, which upon actuation, instructs the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity; and a fifth single input actuator of the input interface, which upon actuation, instructs the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid- offer pair and the selected quantity.  (Takeda:  Fig. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with 
Claim 4:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Opperman discloses:
4. (New) The apparatus of claim 2, wherein the computing device is configured to communicate with the trading apparatus and configured to map a combination of the input interface actuations to a particular trading command.  (Opperman:  pgh 25-26; 47-50)
Claim 5:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Takeda teaches:
5. (Currently Amended) The apparatus of claim 2, wherein the plurality of discrete input actuators includes a sixth input actuator which, upon actuation, instructs the trading apparatus to initiate a buy procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  

6. (Currently Amended) The apparatus of claim 2, wherein the plurality of discrete input actuators includes a sixth input actuator which, upon actuation, instructs the trading apparatus to initiate a sell procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  
Claim 7:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Opperman discloses:
7. (New) The apparatus of claim 2, wherein market data is received in near real time from a market data center and the market data is to populate in near real time the market data section.  (Opperman:  pgh 25-26; 47-50)
Claim 8:	Opperman/Rosenthal/Takeda teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Opperman discloses:
8. (New) The apparatus of claim 2, wherein the computing device is further configured to communicate with the trading apparatus which comprises a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (Opperman:  pgh 25-26; 47-50)
Claim 9:	In regard to the following limitation, Opperman discloses:
9. (New) A method comprising; receiving user input data from a plurality of discrete input actuators of an input device, the plurality of discrete input actuators including a first input actuator, a second input actuator, a third input actuator, a fourth input actuator, and a fifth input actuator, communicating, by a computing device and based on the user input data from the plurality of discrete input actuators, signals with a trading apparatus, the trading apparatus comprising a display screen, the trading apparatus being configured to render a graphical user interface and a graphical selection box on the display screen, the graphical user interface comprising a market data section, a first input section, and a second input section, such that the market data section borders the first input section and the first input section borders the second input section, (Opperman:  pgh 25-26; 47-50)
Opperman does not specifically disclose the remaining limitations.  However, Rosenthal teaches:
wherein the first input section comprises a first graphical box having a rectangle shape where first data is displayed to span across a first top inside portion area of the first graphical box in a horizontal manner, and wherein a graphical selection box of the first input section is capable of being moved across in a horizontal manner to highlight at least a portion of the first data, wherein the second input section comprises a second graphical box having a rectangle shape where second data is displayed to span across a second top inside portion area of the second graphical box in a horizontal manner, and wherein a graphical selection box of the second input section is capable of being moved across in a horizontal manner to highlight at least a portion of the second data, wherein the first input section and the second input section are displayed below the market data section, wherein movement of the graphical selection box of the first input section is independent of movement of the graphical selection box of the second input section;  (Rosenthal:  Fig. 2)
and wherein said communicating signals with the trading apparatus comprises: based on actuation of the first input actuator, generating actuation signals representing an up-down and left-right directions in response to movement in an up-down and left-right direction, which upon detection of movement in a given up-down or left-right direction, instructs the trading apparatus to move the graphical selection box in the given direction in the first input section or the second input section; (Rosenthal:  Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman with the elements as taught by Rosenthal because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  Opperman/Rosenthal does not teach the remaining limitations.  However, Takeda teaches:      
based on actuation of the second input actuator, instructing the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section; based on actuation of the third input actuator, instructing the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section; based on actuation of the fourth input actuator, instructing the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity; and based on actuation of the fifth input actuator, instructing the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity.  (Takeda:  Fig. 4-5)

Claim 11:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Opperman teaches:
11. (New) The method of claim 9, further comprising mapping a combination of the input interface actuations to a particular trading command.  (Opperman:  pgh 25-26; 47-50)
Claim 12:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Takeda teaches:
12. (Currently Amended) The method of claim 9, further comprising, based on actuation of a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a buy procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related 
Claim 13:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Takeda teaches:
13. (Currently Amended) The method of claim 9, further comprising, based on actuation of a sixth input actuator of the plurality of discrete input actuators, the trading apparatus to initiate a sell procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  
Claim 14:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Opperman discloses:
14. (New) The method of claim 9, wherein market data is received in near real time from a market data center and the market data is to populate in near real time the market data section.  (Opperman:  pgh 25-26; 47-50)
Claim 15:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Opperman teaches:
15. (Currently Amended) The method of claim 9, wherein the trading apparatus comprises a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (Opperman:  pgh 25-26; 47-50)
Claim 16:	In regard to the following limitation, Opperman discloses:
16. (New) A non-transitory computer-readable medium having stored thereon instructions that are configured to, when executed by at least one computing device, direct the at least one computing device to: receive user input from a plurality of discrete input actuators of an input device, the plurality of discrete input actuators including a first input, a second input actuator, a third input actuator, a fourth input actuator, and a fifth input actuator; communicate signals to a trading apparatus based on the user input data, the trading apparatus comprising a display screen, the trading apparatus being configured to render a graphical user interface and a graphical selection box on the display screen, the graphical user interface comprising a market data section, a first input section, and a second input section, such that the market data section borders the first input section and the first input section borders the second input section, (Opperman:  pgh 25-26; 47-50)
Opperman does not specifically disclose the remaining limitations.  However, Rosenthal teaches:
wherein the first input section comprises a first graphical box having a rectangle shape where first data is displayed to span across a first top inside portion area of the first graphical box in a horizontal manner, and wherein a graphical selection box of the first input section is capable of being moved across in a horizontal manner to highlight at least a portion of the first data, wherein the second input section comprises a second graphical box having a rectangle shape where second data is displayed to span across a second top inside portion area of the second graphical box in a horizontal manner, and wherein a graphical selection box of the second input section is capable of being moved across in a horizontal manner to highlight at least a portion of the second data, wherein the first input section and the second input section are displayed below the market data section, and wherein movement of the 
instruct the trading apparatus to move the graphical selection box in the given direction in the first input section or the second input section based on user input data from the first input actuator that includes up-down or left-right commands corresponding to up-down or left-right movement of the first input actuator; (Rosenthal:  Fig. 2)
instruct the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section based on user input data from the second input actuator; instruct the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section based on user input data from the third input actuator; 707-6262-C1; 68157-045 PUS1 instruct the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity based on user input data from the fourth input actuator; and instruct the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity based on user input data from the fifth input actuator; (Rosenthal:  Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman with the elements as taught by Rosenthal because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  Opperman/Rosenthal does not teach the remaining limitations.  However, Takeda teaches:      
instruct the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section based on user input data from the second input actuator; instruct the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section based on user input data from the third input actuator; 707-6262-C1; 68157-045 PUS1 instruct the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity based on user input data from the fourth input actuator; and instruct the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity based on user input data from the fifth input actuator.  (Takeda:  Fig. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  
Claim 17:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Opperman teaches:
17. (New) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device, direct the at least one computing device to allow the trading apparatus to be further configured to map a combination of the input interface actuations to a particular trading command.  (Opperman:  pgh 25-26; 47-50)

18. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device and based on user input data from a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a buy procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Rosenthal’s effort to address problems related to the display of market information in graphical user interfaces (see Rosenthal:  pgh 7-11).  
Claim 19:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Takeda teaches:
19. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device and based on user input data from a sixth input actuator of the plurality of discrete input actuators, instruct the trading apparatus to initiate a sell procedure at an inside market price.  (Takeda:  Figs. 4-5)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Opperman/Rosenthal with the elements as taught by Takeda because the claimed invention is merely a 
Claim 20:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Opperman teaches:
20. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by the at least one computing device, direct the at least one computing device to receive market data in near real time from a market data center and the market data is to populate in near real time the market section.  (Opperman:  pgh 25-26; 47-50)
Claim 21:	Opperman/Rosenthal/Takeda teach the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Opperman teaches:
21. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the medium having stored thereon instructions that are configured to, when executed by at least one computing device, direct the at least one computing device to communicate with the trading apparatus configured as a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (Opperman:  pgh 25-26; 47-50)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building

Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 15, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691